DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 16/368,687 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziller (US 2013/0341414).
Regarding claim 1, Ziller discloses a device associated with a user for tracking comprising:
a capsule having a cavity (Fig. 1), the cavity of the capsule containing:
a printed circuit board having a first side and a second side (via printed circuit board 2, Para. 18 and Fig. 1),
a first transmitter configured to transmit unique identification data corresponding to the capsule for a maximum distance of less than 3ft, the first transmitter connected on the first side of the printed circuit board (via NFC chip card contains transceiver circuits for high-frequency communication, at a carrier frequency, for example, of 13.56 MHz known in the art to have communication range of less than 3ft, Para. 20 and Fig. 1),
a second transmitter configured to transmit the unique identification data corresponding to the capsule for a distance that is greater than the maximum distance of the 
a battery for providing power to the first transmitter or the second transmitter (via battery 6, Para. 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller, and further in view of Padgett (US 2011/0209373).
Regarding claim 2, Ziller fails to disclose a first strap having a connection mechanism; a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap; and a base disposed between the first strap and the second strap, wherein the capsule is removably connected with the base.
Padgett teaches a wristband with two straps having connection mechanisms and a base disposed between the straps, wherein a capsule is removably connected with the base (via base band element 1310, band sizing assembly 1330, and user ID member 1320 configured with a base or platform 1321 defined to have a body enclosed by sidewall 1322, Para. 76-82).
From the teachings of Padgett, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller to include a first strap having a connection mechanism; a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap; and a base disposed between the first strap and the second strap, wherein the capsule .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller, and further in view of Cromer (US 2008/0088412).
Regarding claim 3, Ziller fails to disclose the battery is configured to not provide power to the first transmitter or the second transmitter if the capsule has not moved within a predetermined amount of time.
Cromer teaches activating electronic components in a device only upon sensing motion to conserve power (Abstract and Para. 16).
From the teachings of Cromer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller to include the battery is configured to not provide power to the first transmitter or the second transmitter if the capsule has not moved within a predetermined amount of time in order to reduce power consumption, thereby prolong battery life.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONG HANG JIANG/Primary Examiner, Art Unit 2689